Citation Nr: 0005322	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-42 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
conductive hearing loss, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for otitis media with 
bilateral mastoiditis, status post operative left 
mastoidectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967.

The instant appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, Puerto Rico, which denied claims for increased 
ratings for bilateral conductive hearing loss and otitis 
media with bilateral mastoiditis, status post operative left 
mastoidectomy.


REMAND

The appellant contends, in substance, that his service-
connected bilateral conductive hearing loss and otitis media 
with bilateral mastoiditis, status post operative left 
mastoidectomy, have increased in severity; therefore, he 
believes increased ratings are warranted.  

The medical evidence of record reveals that the veteran may 
have some type of vestibular disequilibrium, or dizziness, as 
a result of his left ear pathology.  A statement from Dr. A. 
Perez Vega dated in February 1997 indicated that the veteran 
had frequent treatment for ear infections and often had 
vertigo.  The March 1997 VA audio-ear disease examination 
noted the veteran's ear disease was affecting a function 
other than hearing but also stated "[t]here is no 
dizziness."  The diagnoses included "[p]ossible vertigo, 
secondary to left ear pathology."  

The Board of Veterans' Appeals (Board) notes that 
complications due to otitis media and mastoiditis, including 
labyrinthitis, or dizziness, require separate evaluation from 
the underlying disease if there are objective findings to 
support such a diagnosis.  38 C.F.R. § 4.87, Note following 
Diagnostic Code 6200, 6204 (1999).  Because the March 1997 
examination report is unclear as to whether there are 
objective findings to support a diagnosis of labyrinthitis, 
or dizziness, it is the Board's conclusion that the veteran 
should be afforded a new examination for purposes of 
exploring further the relationship between his current 
complaints of dizziness and his service-connected ear 
pathology.  In addition, the Board finds that a current 
audiological and ear examination to evaluate the severity of 
the service-connected bilateral conductive hearing loss and 
otitis media with bilateral mastoiditis is warranted.  The 
Board notifies the veteran that the requested examination is 
being scheduled to assist VA in properly adjudicating his 
claims and that his failure to report for the examination may 
result in his claims for increase being disallowed.  
38 C.F.R. § 3.655(b) (1999).

The Board also finds it necessary to make further efforts to 
assist the veteran in obtaining additional records of medical 
care.  The record indicates that he has received relevant 
treatment for his hearing loss, otitis media with bilateral 
mastoiditis, and vertigo from a private physician, Dr. A. 
Perez Vega, and the clinical records of this treatment are 
not in the claims folder.

The Board notes that the pertinent regulations governing 
evaluations for diseases of the ear and other sense organs 
were recently amended, effective June 10, 1999.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), the Board may consider regulations not 
considered by the RO only if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  The Board notes that 
prior to certifying the case to the Board, it does not appear 
that the RO had an opportunity to readjudicate the 
appellant's claim with consideration of the amended rating 
criteria.  This remand will therefore also afford the RO an 
opportunity to readjudicate the appellant's claim with 
consideration of the amended rating criteria.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his hearing loss, otitis media with 
bilateral mastoiditis, and vertigo that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  After obtaining any necessary 
release, the RO should make an effort to 
obtain copies of relevant clinical 
records from Dr. Arnaldo Perez Vega, 
Apartado 8707, Humacao, Puerto Rico, 
00792.  In addition, the RO should make 
an effort to ensure that all relevant 
records of VA treatment, including those 
developed since February 1993 at the San 
Juan VAMC, have been obtained for review.  
Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the veteran could rectify, the RO should 
notify the veteran and advise him that 
the ultimate responsibility for 
furnishing evidence rests with the 
claimant.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  The RO should have the veteran 
examined for the purpose of ascertaining 
the current status of his bilateral 
conductive hearing loss and otitis media 
with bilateral mastoiditis.  All 
indicated tests, including an authorized 
audiological evaluation, should be 
conducted.  The examiner should conduct a 
thorough examination of the veteran and 
fully describe the nature of any 
impairment attributable to otitis media 
with bilateral mastoiditis, including 
dizziness or vestibular disequilibrium.  
The examiner should specifically indicate 
whether there are objective findings to 
support a diagnosis of vestibular 
disequilibrium.  If so, the examiner 
should indicate if vestibular 
disequilibrium is manifest as occasional 
dizziness or, alternately, as dizziness 
and occasional staggering.  The claims 
folder should be made available for the 
examiner's review.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  In rating the veteran's hearing 
impairment, otitis media with bilateral 
mastoiditis, and any vestibular 
disequilibrium, the RO should consider 
and apply the more favorable of the old 
or amended rating criteria.  See 
38 C.F.R. §§ 4.85-4.87a (1998) and 
Schedule for Rating Disabilities; 
Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25202 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  If 
any of the benefits sought remain denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, the old and 
new criteria for rating hearing 
impairment, otitis media with bilateral 
mastoiditis, and vestibular 
disequilibrium, if applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




